COURT OF APPEALS FOR THE
                         FIRST DISTRICT OF TEXAS AT HOUSTON

                                          ORDER

Appellate case name:        Lonnie Henry Rector, Jr. v. The State of Texas

Appellate case number:      01-19-00751-CR

Trial court case number:    714415

Trial court:                262nd District Court of Harris County

        Appellant, Lonnie Henry Rector Jr., has filed a Motion of Annex. Texas Rule of
Appellate Procedure 10.1 requires all motions filed in this Court to, among other things:
(a) state with particularity the grounds on which it is based; and (b) set forth the order or
relief sought. TEX. R. APP. P. 10.1(a)(2), (3). Although appellant’s motion generally recites
several rules of appellate procedure, we cannot discern any clear request from appellant.
Thus, appellant has not complied with Rule 10.1 because he has neither stated with
particularity the grounds on which his motion is based nor set forth the relief sought.
Accordingly, the Court denies appellant’s motion.

       It is so ORDERED.


Judge’s signature:    /s/ Evelyn V. Keyes
                      Acting individually         Acting for the Court


Date: ___December 5, 2019___